DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 16.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 08/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KANEKO (US 6927442 B2) in view of MORRIS (US 20080142899 A1).

Re: Independent Claim 11, KANEKO discloses an integrated circuit structure (KANEKO Figs. 1, 4, 12 or 17), comprising:
a semiconductor substrate (KANEKO Figs. 1, 4, 12 or 17: Substrate 50);
a well region formed in the semiconductor substrate and having a first conductivity type dopant (KANEKO Figs. 1, 4, 12 or 17: P+W well 52), the well region comprising:
a semiconductor structure having the first conductivity type and extending from a major surface of the well region (e.g. KANEKO Figs. 1, 4, 12 or 17: 52, P+W containing the NMOS structures extending from well bottom region);
a source/drain region having a second conductivity type and disposed on the semiconductor structure, the second conductivity type being opposite to the first conductivity type (e.g. KANEKO Figs. 1, 4, 12 or 17: n+ S/D regions in 52); and
a first contact disposed on a surface of the source/drain region directed away from the major surface of the well region (e.g. KANEKO Figs. 1, 4, 12 or 17: NMOS S/D contacts);
a shallow trench isolation layer of a dielectric material disposed on the semiconductor substrate (e.g. KANEKO Figs. 1, 4, 12 or 17: n+ and p+ are partially under dielectric gate layer), 
wherein a bottom surface of the shallow trench isolation layer is overlapped with and directly contacts the major surface of the well region, and wherein at least a portion of the semiconductor structure is disposed in the shallow trench isolation layer  (e.g. KANEKO Figs. 1, 4, 12 or 17).
KANEKO is silent regarding:
a first conductive plug element extending through an entire thickness of the shallow trench isolation layer to physically contact the major surface of the well region.
MORRIS disclose:
a first conductive plug element extending through an entire thickness of the shallow trench isolation layer to physically contact the major surface of the well region (MORRIS Fig, 5 and ¶ [0061]: Vertical conductor 510 thru isolation 505 connected to Vss and BGR layer at the bottom of the P-well).
KANEKO and MORRIS disclose semiconductor devices with latch-up prevention and efficient silicon manufacturing processes. MORRIS in particular disclose techniques to make electrical connections to buried layers in semiconductor devices using a conductive vertical connector. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of MORRIS to the semiconductor device taught by KANEKO by modifying electrical contact vias/plugs to make connection to buried layers like wells for the purpose improving performance of such devices by further improving the electrical conductivity and latch up performance (see e.g., MORRIS Abstract, ¶ [0014] Fig. 11 and [0069] and [0073]).

Claim(s) 1, 10 and 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KANEKO (US 6927442 B2) in view of MORRIS (US 20080142899 A1) and further in view of HUNG (US 9412745 B1).

Re: Independent Claim 1, KANEKO discloses an integrated circuit structure (KANEKO Figs. 1, 4, 12 or 17), comprising: 
a well region having a first conductivity type (KANEKO Figs. 1, 4, 12 or 17: 52, 52B and 80B P+ type),
a semiconductor structure extending from a major surface of the well region, the semiconductor structure being located in the circuit region and having the first conductivity type  (e.g. KANEKO Figs. 1, 4, 12 or 17: 52, P+W and N+W well containing the NMOS/PMOS structures extending from well bottom region);
a source/drain feature disposed on the semiconductor structure, the source/drain feature having a second conductivity type different from the first conductivity type (KANEKO Figs. 1, 4, 12 or 17: NMOS, PMOS with n+ and p+ type respectively);
an isolation layer laterally surrounding at least a portion of the semiconductor structure (KANEKO Figs. 1, 4, 12 or 17: ISO structure 59).
KANEKO is silent regarding:
wherein the well region includes a circuit region and a pick-up region, the circuit region being adjacent to the pick-up region in a first direction;
a conductive plug extending continuously through an entire thickness of the isolation layer to physically contact the major surface of the well region, wherein the conductive plug is coupled to a power supply line to bias the well region, and wherein the conductive plug is located in the pick-up region; 
a dummy gate structure extending longitudinally in a second direction generally perpendicular to the first direction, the dummy gate structure electrically isolating the circuit region from the pick-up region.
MORRIS disclose:
a conductive plug extending continuously through the dielectric layer and the isolation layer to physically contact the major surface of the well region, wherein the conductive plug is coupled to a power supply line to bias the well region (MORRIS Fig, 5 and ¶ [0061]: Vertical conductor 510 thru isolation 505 connected to Vss and BGR layer at the bottom of the P-well).
KANEKO and MORRIS disclose semiconductor devices with latch-up prevention and efficient silicon manufacturing processes. MORRIS in particular disclose techniques to make electrical connections to buried layers in semiconductor devices using a conductive vertical connector. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of MORRIS to the semiconductor device taught by KANEKO by modifying electrical contact vias/plugs to make connection to buried layers like wells for the purpose improving performance of such devices by further improving the electrical conductivity and latch up performance (see e.g., MORRIS Abstract, ¶ [0014] Fig. 11 and [0069] and [0073]).
KANEKO and MORRIS are silent regarding:
wherein the well region includes a circuit region and a pick-up region, the circuit region being adjacent to the pick-up region in a first direction;
a dummy gate structure extending longitudinally in a second direction generally perpendicular to the first direction, the dummy gate structure electrically isolating the circuit region from the pick-up region.
HUNG discloses:
wherein the well region includes a circuit region and a pick-up region, the circuit region being adjacent to the pick-up region in a first direction (e.g. HUNG Figs. 1A-B and col. 3, ll. 1-2, “…regions B are pick-up regions…”);
a dummy gate structure extending longitudinally in a second direction generally perpendicular to the first direction, the dummy gate structure electrically isolating the circuit region from the pick-up region (e.g. HUNG Figs. 1A-B and col. 4, ll. 3-8, “…dummy gate structure 306C…”).
KANEKO, MORRIS and HUNG disclose semiconductor devices with latch-up prevention and efficient silicon manufacturing processes. HUNG in particular discloses use of dummy regions for isolation and pick-up regions in semiconductor devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of HUNG to the semiconductor device taught by KANEKO and MORRIS by incorporating for example, one pick-up region and one 6T SRAM region. By setting these dummy floating slot contacts, the slot contacts in two adjacent functional regions can be formed precisely in desired location, avoiding short phenomenon or bridging problem in conventional arts (see e.g., HUNG col. 1, ll. 53-57).

Re: Claim 10, KANEKO, MORRIS and HUNG disclose all the limitations of claim 1 on which this claim depends. They further disclose:
further comprising a silicided feature at the major surface of the well region, wherein the conductive plug physically contacts the silicided feature (MORRIS Fig. 5 and ¶ [0060] “…silicide formation…”).

Re: Claim 20, KANEKO, MORRIS and HUNG as used in the rejection of claim 1 up above further disclose the method of claim 16,
 further comprising forming a dummy gate structure electrically isolating the circuit region from the pick-up region (e.g. HUNG Figs. 1A-B and col. 4, ll. 3-8, “…dummy gate structure 306C…”).

Claim(s) 16-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KANEKO (US 6927442 B2) in view of VOLDMAN (US 20170323942 A1).

Re: Independent Claim 16, KANEKO discloses a method (KANEKO col. 1 ll. 6-7), comprising: 
forming an insulating layer on a semiconductor substrate (e.g. KANEKO Fig. 4: Regions 53 p+ in 62);
performing a first patterning process to the insulating layer to form a first opening, thereby exposing a top surface of a source/drain structure of a transistor within a circuit region, wherein the source/drain structure is disposed on a fin having a first conductivity type (e.g. KANEKO Fig. 4: n+ S/D regions).
KANEKO is silent regarding:
wherein the source/drain structure of the transistor is surrounded by the insulating layer and has a second conductivity type being opposite to the first conductivity type; forming a contact feature in the first opening, the contact feature landing on the source/drain structure of the transistor (VOLDMAN Figs. 1-15 and at least ¶¶ [0064]-[0071] disclose detailed FinFET manufacturing process);
performing a second patterning process to the insulating layer through an entire thickness of the insulating layer to form a second opening within a pick-up region, thereby exposing at least a portion of a major surface of a well region of a first type conductivity, wherein the major surface of the well region directly contacts a bottom surface of the insulating layer; and forming a conductive plug in the second opening, the conductive plug landing on the major surface of the well region (VOLDMAN Fig. 13A and ¶ [0064] “…1311 is filled with polysilicon which is doped to provide a low resistance contact. Implanted regions 1309 and 1310 can be integrated with the SOI contact 1311 structure. The SOI contact 1311 can also alternatively have refractory metal films (e.g. such as tungsten, titanium, tantalum.”).
KANEKO and VOLDMAN disclose semiconductor devices with latch-up prevention and efficient silicon manufacturing processes. VOLDMAN in particular discloses detailed FinFET manufacturing process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of VOLDMAN to the semiconductor device taught by KANEKO to manufacture a device with low resistance path to buried conducting layers and improved thermal resistance to provide a radiation hardening (see e.g., VOLDMAN ¶¶ [0015]-[0027]).

Re: Claim 17, KANEKO and VOLDMAN disclose all the limitations of claim 16 on which this claim depends. They further disclose:
wherein the conductive plug includes a bottom surface below a bottom surface of the contact feature (VOLDMAN Figs. 13A-E, in particular steps 1342-1360).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
CHOU (US 20170200640 A1) discloses semiconductor structure and manufacturing method thereof, and 
Padmanabhan ( US 7075133 B1) discloses semiconductor die with heat and electrical pipes.

Allowable Subject Matter
Claim(s) 2-9, 12-15 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2 (and dependent claims 3-9), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a first etch-stop layer disposed on the shallow trench isolation layer;
a first inter-layer dielectric layer disposed on the first etch-stop layer;
a second etch-stop layer disposed on the first inter-layer dielectric layer; and
a second inter-layer dielectric layer disposed on the second etch-stop layer, wherein the first etch-stop layer has a composition that is different from the shallow trench isolation layer and the first inter-layer dielectric layer, and wherein the second etch-stop layer has a composition that is different from the first and second inter-layer dielectric layers.

Re: Claim 12 (and dependent claim 13-15), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
an etch-stop layer disposed on the shallow trench isolation layer; and
an inter-layer dielectric layer disposed on the etch-stop layer, wherein at least a portion of the source/drain region is disposed in the inter-layer dielectric layer, the etch-stop layer is different from the shallow trench isolation layer and the inter-layer dielectric layer in composition, and
the first conductive plug element extends through each of the inter-layer dielectric layer, the etch-stop layer and the shallow trench isolation layer to physically contact the major surface of the well region.

Re: Claim 18 (and dependent claim 19), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
depositing a shallow trench isolation layer on the major surface of the well region, wherein the shallow trench isolation layer laterally surrounds a bottom portion of the fin;
depositing an etch-stop layer on the shallow trench isolation layer; and
depositing an inter-layer dielectric layer on the etch-stop layer, wherein the inter-layer dielectric layer laterally surrounds a top portion of the fin, and wherein the etch-stop layer having a composition that is different from the shallow trench isolation layer and the inter-layer dielectric layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov